—Action for personal injuriesklue to negligence. On a prior trial, judgment was rendered in favor of plaintiff as against Transit Relief Bus Association and dismissing her complaint as against defendants The City of New York and Rainbow Construction Company, Inc. On appeal by plaintiff, this court (238 App. Div. 453) reversed the judgment and the order denying her motion to set aside the verdict and for a new trial as to the city of New York and Rainbow Construction Company, Inc. On the new trial judgments were rendered in favor of both of said defendants, and the plaintiff appeals. Judgments .unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.